Citation Nr: 1719472	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine status post fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1971 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs Regional Office (RO).  

In January 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file.

In September 2015, the Board remanded this matter for additional development. 


FINDING OF FACT

The most probative evidence fails to link the Veteran's current low back disability to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability are not met. 38 U.S.C.S. §§ 1110, 1112, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

 VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.S. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in October and November 2009 pre-adjudication letters.

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, available post-service VA and private treatment records have been obtained, and the Veteran has been afforded VA examinations.  He has also submitted various lay statements in support of his claim.  While the Veteran has referenced some earlier treatment in the 1990s, he has not identified the provider(s) or specific dates of the claimed treatment and, for reasons discussed further below, the Board does not find those reports credible.  Thus, the Board finds that further efforts to obtain those records would be futile.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file. Therefore, the Board will proceed to the merits of the Veteran's appeal.

II. Service Connection

The Veteran contends that he currently has a low back disability that is related to service.  Specifically, he asserts that his currently diagnosed low back degenerative disc disease is related generally to his duties in service, including heavy lifting, carrying a backpack, and jumping off of the wing of an aircraft.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Following a careful review of the record, the Board finds that service connection for a low back disability is not warranted.

The Board acknowledges the presence of a current low back disability, as both VA and private treatment records dating from 2002 on show ongoing treatment for a low back disability variously diagnosed as lumbar spondylosis, lumbar facet arthropathy, and degenerative disc disease status post fusion.  The Board also recognizes that service treatment records show that the Veteran was seen in November 1977 for complaints of "lumbar back pain."  At that time, the Veteran reported that he was lifting a fuel tank and pulled something in his back.  A muscle strain was assessed.  Thus, in-service incurrence of a low back injury is also conceded.

Nevertheless, the Veteran's claim is denied because the most probative competent and credible medical evidence fails to link his low back disability to military service, and the Board does not find the Veteran's report of low back symptoms since service to be credible.

In this regard, in May 2016, a VA examiner opined that the Veteran's low back disability is less likely as not related to his active service.  In support of the opinion, the examiner explained that while the service treatment records show an episode of back pain in service, it was considered a muscle strain and there was no evidence of trauma, injury, or fracture.  Nor was there evidence of continuing symptoms.  The examiner also acknowledged the lay reports of a low back muscle strain around 1990 while carrying a heavy pack.  However, he observed that the Veteran's 1992 separation examination was negative for back complaints and examination at that time revealed a normal back.  He further noted that after discharge, the Veteran led an active life and played golf at a high level and that golf itself is a risk factor for pain.  In this regard, he cited a 2007 study that followed 588 amateur golfers and noted a yearly rate of injury of 16 percent with the low back being the most common injury, with both acute injuries and recurrent.  

Moreover, as it relates to the Veteran's lay reports of back pain for many years, the May 2016 examiner pointed to another study that showed a quarter of most adults reported experiencing low back pain during the past three months, and that most low back pain is acute or short term, lasts a few days to a few weeks, and tends to resolve on its own with self-care without residual loss of function.  Therefore, without evidence of Emergency Room or clinic visits, imaging, or other evidence to suggest a chronic lumbar spine condition until the Veteran presented for treatment and underwent spinal imaging in 2002, the examiner could not use lay statements to determine a nexus.  

As the May 2016 VA opinion was based on a review of the claims file and physical examination of the Veteran, considered the lay evidence of back symptoms and injury in service, and is supported by a detailed rationale with reference to medical studies, it is afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the opinion is consistent with the June 2010 VA opinion that the Veteran's low back disability is less likely as not related to his active service.  That examiner found probative the Veteran's statements made when he presented for treatment of the low back in 2002 and 2003, placing an onset of low back pain in 2002.

In addition to the negative VA opinions, there are also a number of competent medical opinions to the contrary.  However, for a number of reasons, they are not considered probative or persuasive.  In this regard, there is a July 2009 statement from a private physician expressing a belief that a July 14, 2009, written statement of the Veteran "is true to a reasonable degree of medical certainty."  The referenced July 14, 2009 written statement of the Veteran is a recounting of his physical activities in service, including heavy lifting, carrying and climbing with heavy items, marching with a heavy backpack, participation in sports and weightlifting, and a statement of his own belief that his "back was greatly affected by all of the physical activity, training and heavy work."  

Additionally, there are two statements dated in September 2010 and January 2012, authored by the same private certified physician's assistant (PA-C).  The September 2010 statement documents the Veteran's self-reported history of lower back problems that started while on active duty, and notes that imaging from June 2002 indicates that the Veteran's condition "has been [a] chronic condition [f]or some time." However, the statement stops short of providing an actual nexus opinion or placing an onset of a chronic back condition in service.  Then, in January 2012, the same PA-C essentially reiterated the September 2010 statement, including the Veteran's own report of a history of back problems that began on active duty and the June 2002 plain films showing a "chronic condition for some time," but added "that [the low back disability] most likely started when [he] was on active duty."  

To the extent that the foregoing July 2009, September 2010, and January 2012 opinions are based on the Veteran's self-reported history, without consideration of his medical history documented in the service or post-service treatment records, they are considered not probative because, for reasons discussed further below, the Board finds the Veteran's self-reported history to be lacking in credibility.  Moreover, the July 2009 opinion is lacking any rationale, and the combined opinions are considered significantly less persuasive than the VA opinions of record, as they offer no discussion of the Veteran's post-service history of work as a golf pro and as a golf caddy, both of which are shown in the record to have an impact on the low back.

While the Veteran himself asserts that his low back disability is related to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his low back disability.  In this regard, back problems including arthritis can be caused by various factors including trauma and age, and determining the etiology of arthritis requires medical expertise.  Thus, the Veteran's opinion as to the etiology of his low back disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To the extent that the Veteran has alleged an onset of a low back disability in active service, with recurring symptoms and self-treatment since, and has submitted statements from his wife, daughters and friends in support of that assertion, the Board finds that his statements lack credibility.  In this regard, after the Veteran was seen for low back pain in service in November 1977, he denied recurrent back pain, or was otherwise noted to have a normal spine on service examinations in January 1979, October 1981, August 1986, June 1988, and July 1992, despite reporting other positive medical history, including cramps in his legs, broken bones, and a hernia.  Importantly, the Veteran affirmatively denied recurrent back pain on his November 1992 retirement examination, and physical examination of the spine was normal at that time.  

Likewise, post-service private treatment records show that the Veteran failed to report any current or history of back pain until 2002.  For example, in July 1997, while seeking treatment for unrelated sialadenitis, the Veteran claimed to otherwise "be in good health," reported that he was on no medications, and was working as a golf pro.  In May 1998 and June 1998, in reporting his past medical history in conjunction with unrelated treatment, he again failed to mention any low back problems.  What is more, he reported during those visits that he works as a golf pro and "is usually on the go" or "quite active."  In June 1998 he also reported that aside from the elbow mass for which he was seeking treatment, he is "[o]therwise healthy."  In August 1998, while again being seen for tennis elbow, he reported a past history positive for tennis elbow, a hernia, stones from his salivary gland, but "denies other medical or surgical history of any kind..."  Notably, in June 2000, he was seen at VA for a routine physical examination.  At that time, he was "asymptomatic without complaint."  He reported that he was on no current medications, and on physical examination, "he ha[d] normal active range of motion."  An assessment was made of normal gross physical exam.

Most significant, private treatment records dated in 2002 and 2003 show consistent reports by the Veteran placing an onset of his back pain around February or March 2002, as is reflected in treatment notes dated in June 2002, August 2002, February 2003, March 2003, August 2003, October 2003, January or June 2004, July 2005, and February 2006.  Notably, in June 2002, he reported a four month history of low back pain that began when he was lifting golf bags as a caddy; he did not report a remote history of back pain, or chronic recurrent back pain that had recently worsened, as he now claims.  Indeed, despite offering a past medical history positive for various other conditions, including ankle and elbow problems, none of the referenced treatment records show that the Veteran reported chronic back pain since service or even at all prior to 2002, nor did he report any prior treatment for or imaging of the spine in the early 1990s, as he also now claims.  The Board finds it likely that had the Veteran received treatment for his low back in the 1990s that involved imaging that revealed a degenerated and/or herniated disc, as the Veteran testified in January 2012, he would have reported such relevant and significant history and findings in seeking early treatment for his low back.  This is particularly true given his reporting of irrelevant medical history during his back treatment.

The Board also notes that in contrast to his testimony during his January 2012 DRO hearing and his May 2016 VA examination that he received treatment for his low back post-service in the 1990s, the Veteran did not report any such treatment on his August 2009 claim for benefits, instead reporting treatment from June 2002, and he similarly reported to the June 2010 VA examiner that he had pain ever since service but "first sought medical care in 2002."   Also inconsistent are the Veteran's report of onset of back pain throughout the record.  While post-service treatment records dating from 2002 to 2006 consistently show an onset of back pain beginning in 2002, on his August 2009 claim for benefits, he reported an onset of chronic back pain in April 1972 and arthritis in January 1973.  Then, during his June 2010 VA examination, he reported an onset of back pain in 1991 or 1992.   The foregoing inconsistencies call into question the Veteran's reliability in reporting.

The Board has considered other lay evidence of record, including statements from the Veteran's wife, daughters, and men who served with the Veteran, and finds them to be outweighed by the Veteran's contemporaneous reports, denials, or omissions concerning his low back documented in the service and post-service treatment records.  The Board also finds the lay statements to be inconsistent with other evidence of record.  For instance, while the Veteran and his wife have suggested that, prior to seeking treatment in 2002, the Veteran self-treated for years with over the counter pain relievers, the Board notes that the Veteran denied use of any current medications in July 1997 and June 2000.  Significantly, those denials were both made prior to 2002.  However, after the onset of low back pain in February or March 2002, treatment records show that the Veteran did report even use of over-the-counter medications such as Tylenol and Motrin, as is shown by treatment records dated in August 2002, November 2002, October 2003, and May 2005.  Thus, given the evidence that the Veteran does report use of even over the counter pain relievers, the Board finds it likely that had the Veteran been using such medications post service and prior to February 2002, he would have reported it during earlier treatments, such as in July 1997 and June 2000.

Additionally, as to the statements of the Veteran, as well as his fellow Marines dated or received in September 2010 and December 2012, regarding the absence of documentation of chronic low back problems in the service treatment records, the Board is not persuaded and, again, finds the statements offered in support of the Veteran's claim for benefits to be outweighed by the Veteran's contemporaneous reports in the treatment records.  

More specifically, the lay statements suggest that the Veteran had chronic back problems as early as 1988, injured his back in February 1990, and was treated by the unit corpsman and flight surgeon instead of going to sick call.  They further suggest that the Veteran was told to "suck it up" and would risk being relieved of his duties had he gone to seek treatment for his low back at the hospital rather than rely on the flight surgeon.  Such explanations, however, do not account for the fact that, according to service treatment records, the Veteran did routinely go to sick call throughout his service for numerous conditions, to include for recurrent conditions such as elbow pain, various physical conditions related to the wrists, neck, ankle, shoulder, and foot, and to specifically include back pain in November 1977, without apparent fear of being relieved of his duties.  Furthermore, the Board observes that in December 1977, the Veteran was seen in sick call and reported that he was advised by his "gunny" to make an appointment for a physical to see why he was feeling rundown.  Such evidence tends to weigh against the assertions that the Veteran and others were discouraged from going to sick call.  In any event, the lay statements simply do not persuasively explain why the Veteran would seek treatment for other disabilities, including other chronic physical conditions, but not back pain, if he were experiencing it.

In sum, the Board finds it likely that had the Veteran experienced chronic low back pain during and since service, he would have reported during his retirement examination, or at some point post service while receiving care, and most importantly, while seeking treatment for his low back pain in 2002.  

Given the inconsistent reports, as well as the affirmative denial of recurrent back pain upon retirement from active service in 1992, the ongoing reports of good health or affirmative denial of other complaints during post-service treatment, the normal physical examination in June 2000, and the Veteran's consistent reports of onset of low back pain in 2002 made prior to filing the service connection claim on appeal, the Board finds the Veteran's post-service statements and those of his family and friends regarding the onset and course of his current low back disability to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Thus, the lay statements are afforded no probative value.

As a final matter, the Board is aware that the Veteran's August 2009 claim for benefits asserts an onset of arthritis related to the back in service in January 1973.  That assertion is not supported by the service treatment records or post-service treatment records, and the earliest imaging of the spine of record is dated in June 2002, nearly 10 years post service.  Thus, service connection for degenerative disc disease of the spine on a presumptive basis is not warranted.  38 C.F.R. § 3.303(b).

Accordingly, as the preponderance of the competent and credible evidence of record weighs against the Veteran's claim, entitlement to service connection is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


